DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed on 09/03/2021.
Claims 1, 8, and 14 are amended.
Claims 5, 12, and 18 are cancelled.
Claims 1-4, 6-11, 13-17, and 19-20 are pending for consideration.
The 101 rejections against claims 5, 12, and 18 for directing to abstract ideas are withdrawn because the claims have been cancelled.
The 101 rejections against claims 1-4, 6-11, 13-17, and 19-20 for directing to abstract ideas are maintained because the amended claims do not overcome the previous rejections.  See the section Response to Applicant’s Arguments for more information.

Response to Applicant’s Arguments
Regarding rejections against claims 1-20 for directing to abstract ideas under 35 U.S.C. § 101, the Applicant argues in the Remarks filed on 09/03/2021 starting near the middle of page 1 that “the pending claims fully comply with the requirements of 35 U.S.C. § 101”.  The Applicant’s arguments are fully considered.  However, the Examiner 
The Applicant argues near the top of page 2 that “the pending claims do not fall within the enumerated groupings of abstract ideas”.  For abstract ideas, Step 2A Prong 1 analysis, take the independent claims for as a representative, the following limitation are directed abstract ideas: “… extract … lookup data …; monitor user activity associated with the search output; and based on the user activity, associate the search term with the lookup data … determine a level of relevance of the one or more search results to the search query based on the user activity”.  Data extraction, associating a search term with the lookup data and monitoring user activities without details, determining a level of relevance are merely an observation, evaluation and determination.  These steps are mental processes that an ordinary person of skill in the art at the effective filing date can perform with or without pen and paper that are applied on conventional computer using generic hardware.  In conclusion, the claims recites limitations that are directed to abstract ideas. The Applicant further uses Example 39 of the Subject Matter Eligibility Examples: Abstract Ideas published by the USPTO in January 2019 as a reference for comparing the claimed inventions to the example, and concludes that “The sample analysis of the claim in Example 39 determined that the claim does not recite any of the judicial exceptions because the claim does not recite any mathematical relationships, formulas, or calculations. Furthermore, the claim was found not to recite a mental process because the steps are not practically performed in the human mind. Therefore, the claim was considered to be patent eligible“.   On top of page 4 of the Remarks, the Applicant argues “the pending claims recite using adaptive machine learning processes to continuously and dynamically associate the search term with the lookup data corresponding to the one or more search results, which is a process that cannot be practically performed in the human mind. Furthermore, the claims to not recite any mathematical relationships, formulas, or calculations. Accordingly, Applicant respectfully submits that the claims are not directed to a judicial exception”.   As discussed above, the Examiner pointed out where the claims recite mental process that can be performed by a person of ordinary skill in the art with or without pen and paper; which is merely applied onto a generic computer using generic hardware.  By applying onto a machine learning without specificity, the claims are merely being applied onto machine learning technology, see 2106.05(f).  By reciting the process performing continuously and dynamically, the Applicant argues a person of ordinary skill in the art cannot perform the recited steps.  However, by merely applying onto a machine learning recited in high level of generality, the claim of continuous and dynamic processes do not have patentable weight, see MPEP 2144.04 (III) and In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) and MPEP 2106.04(a)(2) (III) (C)
Regarding Step 2A prong 2, the Applicant argues starting near the middle of page 4 to the middle of page 5 that “Applicant respectfully submits that the judicial exception is integrated into a practical application in light of Example 40 of the Subject Matter Eligibility Examples: Abstract Ideas published by the USPTO in January 2019 … even if the individual steps may be considered to be mere pre or post-solution activity, the pending claims as a whole are directed to a particular improvement in resolving search queries. In particular, the pending claims recite using adaptive machine learning to continuously and dynamically associate the search term with the lookup data corresponding to the one or more search results, which allows the system to refine the accuracy and quality of search results over time”.  As discussed above, the claims do not recite the specific of machine learning technology, but merely applying on machine learning.  A regular technology or a person of ordinary skill in the art can keep track of a person’s time or count of the number of searches.  As a result, the recitation is a mere automation of manual processes, see MPEP 2106.05(a) (I).  As can be seen in prior art rejections below, the claims do not improve over existing technology.  When considered the claim elements individually or as in ordered combination, the claims do not integrate into a practical application.
Regarding Step 2B of the analysis, near bottom of page 6 of the Remarks, the Applicant argues that “The pending claims include several additional elements or combination of elements that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present. Therefore, even if the Office continues to argue that the pending claims are "directed to" a judicial exception, Applicant respectfully asserts that the pending claims contain an inventive concept. In view of the foregoing, Applicant respectfully asserts that, (i) the pending claims are not "directed to" a judicial exception, and (ii) even if the pending claims are directed to a judicial exception, the pending claims, nevertheless, contain an inventive concept. Therefore, Applicant respectfully requests that the Office remove the rejections under 35 U.S.C. § 101.” The Applicant does not provide details for the argument.  The Examiner respectfully disagrees and would like to point out some representative elements recited in the claims that are well-known, such as “a memory device … a communication device… processing device”.  The following elements are conventional and routine activities: “extract … lookup data from one or more data files stored on one or more computing systems in a network … aggregate the lookup data into a consolidated lookup data file … receive a search query from a user computing system … display a search output to the user computing system … tracking an amount of time spent by the user in reviewing the one or more search results and a number of search queries submitted by the user”.  These are data gathering activities that can be performed by a person of ordinary skill in the art with or without paper that is merely being applied on a generic computer, see MPEP 2106.05(d)(II) and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  When considered individually or in ordered combination, the claims as a whole are not significantly more than abstract ideas.In conclusion, the disputed claims are directed to abstract ideas.

Regarding claims 1-2, 5-9, 12-15 and 18-20 being rejected under 35 U.S.C. § 103, near the bottom of page 7 to page 9 of the Remarks, the Applicant argues that “neither Delli nor Zhang, singularly or in combination, teach or suggest monitoring user activity associated with the search output, wherein monitoring user activity comprises tracking an amount of time spent by the user in reviewing the one or more search results and a number of search queries submitted by the user; and determining a level of relevance of the one or more search results to the search Query based on the user activity, wherein the level of relevance is based on the amount of time spent by the user in reviewing the one or more search results and the number of search Queries submitted by the user, as recited in the pending independent claims. Furthermore, neither Database Dev nor Hoydalsvik remedy these deficiencies”.  The Applicant’s argument is fully considered.  However, the Applicant’s argument is moot because necessitated by the amendment, new reference is used to teach the disputed limitations of the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6-11, 13-17, and 19-20 are rejected under 35 U.S.C.101 because the claimed invention is directed to abstract ideas without significantly more.
	Step 1 Statutory Category:
		Claims 1-4, and 6-7 directed to a system for adaptive natural language processing-based electronic file scanning for processing database queries, the system comprising: a memory device. The claims are directed to statutory categories.

		Claims 14-17, and 19-20 are directed to a computer-implemented method for adaptive natural language processing-based electronic file scanning for processing database queries, which is a process. The claims are directed to statutory categories.
	Step 2A Prong 1 Judicial exception:
		The independent claims 1, 8 and 14 recite the following limitations which have been identified as reciting a Mental Process:
		The claims recite “… extract … lookup data …; monitor user activity associated with the search output; and based on the user activity, associate the search term with the lookup data … determine a level of relevance of the one or more search results to the search query based on the user activity … determine a level of relevance of the one or more search results to the search query based on the user activity, wherein the level of relevance is based on the amount of time spent by the user in reviewing the one or more search results and the number of search queries submitted by the user … associate the search term with the lookup data corresponding to the one or more search results”.  Data extraction, associating a search term with the lookup data and monitoring user activities without details, determining a level of relevance are merely an observation, evaluation and determination.  These steps are mental processes that an ordinary person of skill in the art at the effective filing date can 
	Step 2A Prong 2, additional elements that integrate into a practical application of the exception:
		The claim 1 recites “a memory device … a communication device… processing device”. These are generic hardware components.  They do not improve existing technology. The independent claims 1, 8 and 14 recite “aggregate the lookup data …; consolidated lookup data file comprising the lookup data … receive a search query …; … display a search output to the user computing system, the search output comprising one or more search results … tracking an amount of time spent by the user in reviewing the one or more search results and a number of search queries submitted by the user”. Aggregating, consolidating, receiving, displaying information and tracking an amount of time and a number of search queries when stated in high level of generality are basic human activities of data gathering perform by any person of ordinary skilled in the art with or without pen and paper at the time of effective filing date applied on a conventional computer with generic hardware. They are insignificant extra solution activities, see MPEP 2106.05(d)(II) and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  The claims further recite additional elements “… natural language processing, lookup data … data files stored … computing systems in a network … a search query from a user computing system … a search term … a search output  … search results … user activity … using adaptive machine learning processes”.  The natural language processing element without additional details are merely basic computer parsing and 
		Step 2B significantly more: 
		The claim 1 recites “a memory device … a communication device… processing device”. These are generic hardware components.  They are not significantly more than an abstract idea. The independent claims 1, 8 and 14 recite “aggregate the lookup data …; consolidated lookup data file comprising the lookup data … receive a search query …; … display a search output to the user computing system, the search output comprising one or more search results … tracking an amount of time spent by the user in reviewing the one or more search results and a number of search queries submitted by the user”. Aggregating, consolidating, receiving, displaying information and tracking an amount of time and a number of search queries when stated in high level of generality are basic human activities of data gathering perform by any person of ordinary skilled in the art with or without pen and paper at the time of effective filing date applied on a conventional computer with generic hardware. They are insignificant extra solution activities, see MPEP 2106.05(d)(II) and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  The claims further recite additional elements “… natural language processing, lookup 
	Regarding dependent claims 2, 9 and 15, the claims recite “… the consolidated lookup data file is stored in a relational format, wherein associating the search term with the one or more search results comprises appending the search term to a new column in a row containing the lookup data corresponding with the one or more search results”.  Storing consolidated data in a relational format well-known in the art.  Associating data by adding a new column to an existing table to add a new associating key is well-known denormalized data format.  This is a common and well-known technique in the art.  It does not improve existing technology and is not significantly more than an abstract idea.  When considered individually or as an ordered combination, the claims are do not 

	Regarding claims 3, 10 and 16, the claims recites “… the consolidated lookup data file is stored in a relational format, wherein associating the search term with the one or more search results comprises appending the search term to a new row, wherein the new row is linked with a row containing the lookup data corresponding with the one or more search results via a key”.  Associating data by adding a new column to an existing table to add a new row with a key referencing another piece of data is merely a row with a foreign key, which is well-known in the art.  It does not improve existing technology and is not significantly more than an abstract idea.  When considered individually or as an ordered combination, the claims are do not integrate into a practical application and are not significantly more than an abstract idea.  As a result, the claims remained abstract idea.

	Regarding claims 4, 11 and 17, the claims recite “… the consolidated lookup data file is stored in a non-relational format, wherein associating the search term with the one or more search results comprises appending the search term to the lookup data corresponding with the one or more search results via a new key-value”.  This is similar to the claims 2, 9 and 15, but in a non-relational format.  It is merely a record of plain text, so instead of appending data in a new column, the data is appending to the end, which is very commonly done, especially for a comma or space delimited text data. When considered individually or as an ordered combination, the claims are do not 

	Regarding claims 6, 13 and 19, the claims recite “… the user activity comprises at least one of downloading an entry within the one or more search results or viewing metadata associated with the entry”.  User selecting and downloading a search result to view is well-known in the art.  When considered individually or as an ordered combination, the claims are do not integrate into a practical application and are not significantly more than an abstract idea.  As a result, the claims remained abstract idea.

	Regarding claims 7 and 20, the claims recite “… search results are sorted by relevance to the search query”.  Presenting information with the most relevant information showing up on top of the list is a very common and well-known practice using general purpose computer with generic hardware.  When considered individually or as an ordered combination, the claims are do not integrate into a practical application and are not significantly more than an abstract idea.  As a result, the claims remained abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

Claims 1-2, 6-9, 13-15, and 19- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Delli et al. (US 20160188730 A1, hereinafter Delli) in view of Zhang (US 20130006764 A1, hereinafter Zhang) and further in view of Battle et al. (US 20150161255 A1, hereinafter Battle).
	Regarding claim 1, Delli teaches a system for adaptive natural language processing-based electronic file scanning for processing database queries, the system comprising:		a memory device with computer-readable program code stored thereon (Delli 0128] The computing device 500 includes a processor 510, memory 520, a storage device 530);		a communication device (Delli 0128] The computing device 500 includes a processor 510, …, a high-speed interface/controller 540 connecting to the memory); and		a processing device operatively coupled to the memory device and the communication device (Delli [0128] The computing device 500 includes a processor 510, memory 520, a storage device 530, a high-speed interface/controller 540 connecting to the memory), wherein the processing device is configured to execute the computer-readable program code to (¶10, The processing system includes one or more processors executing computer-readable instructions):			extract, using natural language processing, lookup data from one or more data files stored on one or more computing systems in a network (Delli [0038] The search system 200 is further configured to collect data from various data sources 130, such as digital distribution platforms 130a and content providers 130b to identify information pertaining to a plurality of different software applications. The search system 200 indexes and organizes this information, such that the information is searchable when the search system 200 receives a search query 102. In operation, the search system 200 obtains documents 132 from the data sources 130; Delli [0078] … the data collection module 212 is further configured to identify text snippets 252 ... the data collection module 212 utilizes parsing techniques or natural language processing (NLP) techniques to identify the individual segments …);			aggregate the lookup data into a consolidated lookup data file comprising the lookup data (Delli [0080] The data collection module 212 may generate and update the application record data store 232 … the data collection module 212 may perform additional data acquisition tasks, such that the application records 234 and search indexes 254 contain additional data not explicitly described above.);			receive a search query from a user computing system, wherein the search query comprises a search term (Delli [0082] The query analysis module 216 receives the query 102; [0083] The search query 102 may be a query entered by a user on a user device 100. The search query 102 may include text, numbers, and/or symbols (e.g., punctuation) entered into the user device 100 by the user. For example, the user may have entered the search query 102 into a search field);
in response to the search query, display a search output to the user computing system, the search output comprising one or more search results (Delli [0093] … the search results 110 are displayed as a list on a user device);
			monitor user activity associated with the search output (Delli [0089] … application-query scoring features may include, but are not limited to, the initial score of an application record 234 and how often a search result based on the application record 234 is selected when presented in response to the search query 102. The latter may be derived from feedback data received from user devices 100 when a user selects individual search results 110);			based on the user activity, associate the search term with the lookup data corresponding to the one or more search results (Delli [0089] … application-query scoring features may include, but are not limited to, the initial score of an application record 234 and how often a search result based on the application record 234 is selected when presented in response to the search query 102. The latter may be derived from feedback data received from user devices 100 when a user selects individual search results 110; [Examiner note: Delli discloses that a scoring feature is based on how often a search result is selected by user, which is an association between the search result and the user activity, and because the search result is based on the query, there is an association between the search query, and the user activity.  See below for further detailed discussion of Delli teaching this limitation]).		Delli discloses, but not clearly, based on the user activity, associate the search term with the lookup data corresponding to the one or more search results ([Examiner note: Delli does not explicitly disclose how the search query or keywords are made to associate with the user selected result]).
		Zhang teaches based on the user activity, associate the search term with the lookup data corresponding to the one or more search results (Zhang [0078]: … 
    PNG
    media_image1.png
    179
    468
    media_image1.png
    Greyscale
 In Table 1, each time a search query submitted by a user included a particular search keyword, and subsequently, that same user viewed a particular page, a default "1" value is added to the row-column entry for that particular search keyword and viewed page. For instance, search keyword 1 was entered by a user who subsequently accessed viewed page 1, and therefore a "1" value is present in Table 1 for the row of viewed page 1 and column of search keyword 1. Search keyword 2 was entered by two users (or the same user twice) who subsequently accessed viewed page 2, and therefore a "2" value is present in Table 1 for the row of viewed page 2 and column of search keyword 2).
		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Zhang, which teaches to store the keyword/search result in a relational table, into the teachings of Delli to result in the limitations of the claimed invention.
		One of ordinary skilled would be motivated to do so as both Zhang and Delli teaches using user feedback from search result and incorporating Zhang’s teach would help providing relevant future search result to users (Zhang [0037]).		Delli in view of Zhang teaches the limitations of claim 1 (see discussion above).		However, Delli in view of Zhang does not explicitly disclose all of the following limitations:		wherein monitoring user activity comprises tracking an amount of time spent by the user in reviewing the one or more search results and a number of search queries submitted by the user; determine a level of relevance of the one or more search results to the search query based on the user activity, wherein the level of relevance is based on the amount of time spent by the user in reviewing the one or more search results and the number of search queries submitted by the user; and
		based on the user activity, using adaptive machine learning processes, continuously and dynamically associate the search term with the lookup data corresponding to the one or more search results.
		Battle teaches:		wherein monitoring user activity comprises tracking an amount of time spent by the user in reviewing the one or more search results and a number of search queries submitted by the user ([0007], a plurality of metrics indicating a level of satisfaction for search results is determined. The metrics may comprise at least one of click-duration data, multiple-click data, and query-refinement data; [0047] Short and long clicks are relative terms. A short click indicates that the user returns to the result set shortly after clicking on one of the results (e.g., a user clicks on a URL in a result in a result set, views the page associated with the URL, and immediately clicks ; determine a level of relevance of the one or more search results to the search query based on the user activity (Abstract, a plurality of metrics indicating a level of satisfaction for search results is determined. The metrics comprise at least one of click-duration data, multiple-click data, and query-refinement data), wherein the level of relevance is based on the amount of time spent by the user in reviewing the one or more search results and the number of search queries submitted by the user ([0007], a plurality of metrics indicating a level of satisfaction for search results is determined. The metrics may comprise at least one of click-duration data, multiple-click data, and query-refinement data); and
		based on the user activity, using adaptive machine learning processes, continuously and dynamically associate the search term with the lookup data corresponding to the one or more search results ([0003], perform machine learning to improve the quality of the search results, [0004], Machine Learning Architecture for Optimizing Web Search Engines; [0072], the analyzer would generate a click profile for each of those domains automatically; [0106] an automatic learning system monitors features of one or more click profiles of one or more classes of results; [0120], a click profile may be employed to systematically improve a ranking function by evaluating search results for groups of queries, by training automatic-learning algorithms based on click models, the algorithms can inject result sets with click-identified "good" pages by comparing the overall profile of a subclass of pages (pages with content X, or pages from mydomainx.com) to that of the larger class to identify "good" or "bad" result subclasses).
		It is obvious to a person of ordinary skill in the art before the effective filing date to incorporate the teachings of Battle, which teaches using machine learning to automatically monitors user interactions with search result and improves search results into the teaching of Delli in view of Zhang to result in the limitations of the claimed invention.
		One of ordinary skilled would be motivated to do so as incorporating Battle’s teaching would help improve user satisfaction with the search system (Battle Abstract). In addition, both of the references (Battle and Delli) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, 

	Regarding claim 2, Delli in view of Zhang and Battle teaches the system according to claim 1, wherein the consolidated lookup data file is stored in a relational format (Zhang [0078]: … 
    PNG
    media_image1.png
    179
    468
    media_image1.png
    Greyscale
 [Examiner note: Zhang teaches throughout the disclosure where data are stored in row and columns, which corresponds to how a relational format are stored, see paragraphs [0078-0079, 0082, 0086, 0089, 0099].  With the well-known popularity of relational database, using a relational database format for storing consolidated lookup data is a matter of convenient and an implementation choice, where one type can be replaced with another.  As a result, Zhang teaches the equivalent to the limitation, whether explicitly disclosing it or not]),  wherein associating the search term with the one or more search results comprises appending the search term to a new column in a row containing the lookup data corresponding with the one or more search results (Zhang Table 1, 
    PNG
    media_image1.png
    179
    468
    media_image1.png
    Greyscale
 … each time a search query submitted by a user included a particular search keyword, and subsequently, that same user viewed a particular page, a default "1" value is added to the row-column entry for that particular search keyword and viewed page. For instance, search keyword 1 was entered by a user who subsequently accessed viewed page 1, and therefore a "1" value is present in Table 1 for the row of viewed page 1 and column of search keyword 1. Search keyword 2 was entered by two users (or the same user twice) who subsequently accessed viewed page 2, and therefore a "2" value is present in Table 1 for the row of viewed page 2 and column of search keyword 2; [Examiner note: by adding a counter to the row of a selected result at the column having the search term, Zhang teaches the limitation of the claimed invention]).		Regarding claim 6, Delli in view of Zhang and Battle teaches the system according to claim 1, wherein the user activity comprises at least one of downloading an entry within the one or more search results or viewing metadata associated with the entry (Zhang [0078] … each time a search query submitted by a user included a particular search keyword, and subsequently, that same user viewed a particular page [Examiner note: the user viewed a page in subsequent to a search corresponds to the user downloading the page]).
	
 the system according to claim 1, wherein the one or more search results are sorted by relevance to the search query (Zhang [0037] … Search engine 106 may use a ranking or relevance function to rank documents of the retrieved set of documents in an order of relevance to the user. Documents of the set determined to most likely be relevant may be provided at the top of a list of the returned documents in an attempt to avoid the user having to parse through the entire set of documents). 
	Regarding claims 8-9, 14-15, and 19- 20, the same rationale for rejecting claims 1-2, and 6-7 applies to claims 8-9, 14-15, and 19- 20, since they recite similar limitation as those of claims 1-2, and 6-7.
	Regarding claim 13, the same rationale for rejecting claim 6 applies to claims 13, since they recite similar limitation as those of claim 6.

Claims 3, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Delli in view of Zhang and Battle and further in view of DatabaseDev (NPL U: “Database Design & Normalization”, dated 10/28/2012, hereinafter DatabaseDev).	Regarding claim 3, Delli in view of Zhang and Battle teaches the system according to claim 1, wherein the consolidated lookup data file is stored in a relational format (Zhang [0078]: … 
    PNG
    media_image1.png
    179
    468
    media_image1.png
    Greyscale
 [Examiner note: Zhang teaches throughout the disclosure where data are stored in row and columns, which corresponds to how a relational format are stored, see paragraphs [0078-0079, 0082, 0086, 0089, 0099]]), wherein associating the search term with the one or more search results comprises appending the search term to a new row (Zhang Table 1, [0078]:
    PNG
    media_image1.png
    179
    468
    media_image1.png
    Greyscale
).		The combination of Delli and Zhang and Battle does not explicitly disclose wherein the new row is linked with a row containing the lookup data corresponding with the one or more search results via a key.		DatabaseDev teaches wherein the new row is linked with a row containing the lookup data corresponding with the one or more search results via a key (DatabaseDev page 2, section “Second Normal Form”, Create separate tables for sets of values that apply to multiple records, Relate these tables with a foreign key; page 2, section “Second Normal Form: Eliminate Redundant Data”, 
    PNG
    media_image2.png
    110
    798
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    382
    796
    media_image3.png
    Greyscale
[Examiner note: the creation of a second table to split the data, and having the one new entry for each class in the second table, with a reference pointing back to the “Students” table, by applying the teaching of DatabaseDev, the following table taught by Zhang: Zhang Table 1, [0078]:
    PNG
    media_image1.png
    179
    468
    media_image1.png
    Greyscale
 would be changed so that this table is referred to as the “lookup data” table with one additional ID column for the search result, and the 3 keyword columns to the right are removed, and a second “keywords” table having each row with a keyword, and a foreign key ID pointing to each of the search result “lookup data” table. The ID of a search result in the keyword table corresponds to the Key, the look up data table corresponds to the search results.  The new row is inserted in the “keywords” table]).		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of DatabaseDev, which teaches to normalize database table by creating two tables to hold the data, with one table having rows with an ID column referencing rows of the other table, into the combined teachings of Delli, Zhang and Battle to result in the limitations of the claimed invention.
		One of ordinary skilled would be motivated to do so as doing so would help reduce data redundancy and improve maintenance (DatabaseDev, top of page 1).
	Regarding claims 10 and 16, the same rationale for rejecting claim 3 applies to claims 10 and 16, since they recite similar limitations as those of claim 3.

Claims 4, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Delli in view of Zhang and Battle and further in view of Geir Hoydalsvik (NPL V: “MySQL 8.0: From SQL Tables to JSON Documents”, dated 04/17/2018, hereinafter Hoydalsvik).
	Regarding claim 4, Delli in view of Zhang and Battle teaches the system according to claim 1.		However, Delli in view of Zhang and Battle does not explicitly disclose wherein the consolidated lookup data file is stored in a non-relational format, wherein associating the search term with the one or more search results comprises appending the search term to the lookup data corresponding with the one or more search results via a new key-value.	Hoydalsvik teaches converting a relational table data into a JSON format data (Hoydalsvik page 1:
    PNG
    media_image4.png
    247
    985
    media_image4.png
    Greyscale
 ; [Examiner note: Hoydalsvik shows a database table “employees”, where the data is in the row and column format similar to that taught by Zhang]; Hoydalsvik page 2: 
    PNG
    media_image5.png
    549
    977
    media_image5.png
    Greyscale
; [Examiner note: the JSON table above shows each record in a relational database table is converted into an JSON object, where the key on the left corresponds to the value on the right.]).

    PNG
    media_image1.png
    179
    468
    media_image1.png
    Greyscale
; [Examiner note: by converting Zhang’s table, each new keyword/viewed page combination would result in a new JSON entry in a JSON object corresponds to Zhang’s table rows, with the key as the query keyword, and the value being the count in Table 1 above]).
		One of ordinary skilled would be motivated to do so as doing so would help support the widely supported JSON format and enhance inter-application communication.
	Regarding claims 11 and 17, the same rationale used for rejecting claim 4 applies to claims 11 and 17, since they recite similar limitation as those of claim 4.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 11003645 B1 - retrieving resources (e.g., data sets or files), searching data sets containing text or that meet certain criteria, and displaying search results. Data sets may be stored in one or more databases, such as relational databases that organize information or data into tables, columns, rows.
US 20200192951 A1 - personalized search engine that can generate personalized rankings of search results in view of individual user's personal preferences and interests.  Certain activities by a user are tracked, including search queries submitted by the user, search results clicked on by the user, and/or web pages browsed by the user.
US 20170199875 A1 - queries against databases aggregating data from multiple data sources. Receive a search request comprising one or more search keys.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vy Huy Ho whose telephone number is (571) 272-3261.  The examiner can normally be reached on Monday - Friday 7:30 am-5:30 pm.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571) 272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

09/27/2021
/V.H.H/
Examiner, Art Unit 2162

/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162